Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
On pg. 6 of applicant’s arguments, applicant argues that Nardone is silent on a ball plunger.  This is not persuasive because Nardone discloses ball plungers 168.  See Nardone’s fig. 12 and col 8, line 25 through col 9, line 39.
Applicant’s arguments with respect to Gao are moot because the grounds of rejection have changed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “that radiate,” in “a pair of inner side surfaces that radiate” is unclear because it’s unclear what is being radiated.  Para 51 and fig. 6 of the PG-PUB fail to clarify the meaning of “radiate.”
Further regarding claim 1, it is unclear whether “a first direction orthogonal to the specific direction” is the same direction as the earlier established “a direction orthogonal to the specific direction.”
Dependent claims 2-5 are considered rejected for incorporating defects from rejected parent claim.
Regarding claim 2, “a second ball plunger” is indefinite because there are already two established ball plungers in parent claim 1.
Dependent claim 3 is considered rejected for incorporating defects from rejected parent claim.
Regarding claim 3, “the first ball plunger” lacks a proper antecedent basis and it is unclear whether “the first ball plunger” is a single ball plunger or two ball plungers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardone et al. (US 5,440,328) in view of Gao et al. (CN 105799328 A).
Regarding claim 1, Nardone discloses an inkjet recording device comprising: 
a head base (146, fig. 11,12, col 8, line 25 through col 9, line 39) having a mounting space (See space in fig. 12 in which mounting bar 156 of head 148 is inserted.); 
a head unit (148,154, and 156, fig. 12, col 8, line 25 through col 9, line 39) including a recording head (148, fig. 11,12, col 8, line 25 through col 9, line 39) that discharges ink (Nardone discloses a thermal head rather than an inkjet head.  However, Gao teaches in inkjet head below.) and being inserted within the mounting space from one side in a specific direction (vertical in fig. 11,12) (Nardone’s head 148 would necessarily be inserted, in the vertical direction of fig. 11/12, into the space between 166 and 168 in order to engage with screw 164.); and 
a ball plunger (168, fig. 12, col 8, line 25 through col 9, line 39) that presses the head unit, inserted in the mounting space (see fig. 12 and col 8, line 25 through col 9, line 39), in a direction orthogonal to the specific direction (see fig. 12), wherein 
the head unit is secured in the mounting space by a pressing force of the ball plunger (see fig. 12 and col 8, line 25 through col 9, line 39), 
the ball plunger includes at least two first ball plungers that press the head unit in a first direction orthogonal to the specific direction (see fig. 11 in light of fig. 12, col 8, line 25 through col 9, line 39), 
the head base has a positioning pin (165, fig. 11,12, col 8, line 25 through col 9, line 39) erected upright in the specific direction and positioned between the at least two first ball plungers in a second direction being orthogonal to the specific direction and intersecting the first direction (see fig. 11), 
the head unit has a positioning hole penetrating in the specific direction (see fig. 11,12, col 8, line 25 through col 9, line 39) which has a pair of inner side surfaces that radiate (Nardone appears to teach multiple surfaces that “radiate” – see the surfaces that comprise the screw threads accommodating screw 164 or the wall from which the screw threads emanate in fig. 12.), and 
when the head unit is inserted within the mounting space, the positioning pin is inserted into the positioning hole to be in contact with each of the pair of inner side surfaces in accordance with the at least two first ball plungers pressing the head unit (see fig. 11,12, col 8, line 25 through col 9, line 39).
Nardone fails to disclose the following italicized portions: a head unit including a recording head that discharges ink.
However, Nardone, as modified by Gao, teaches the italicized portions: a head unit including a recording head that discharges ink (Gao teaches an inkjet head.  See Gao’s title.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardone with the teachings of Gao, for the purpose of enhancing print resolution.
Regarding claim 4, Nardone, as modified by Gao, further discloses the inkjet recording device according to claim 1, further comprising an adjustment mechanism that adjusts a position of the head unit in the mounting space (see Nardone’s fig. 11,12, col 8, line 25 through col 9, line 39), wherein: 
the adjustment mechanism includes an adjustment member (Nardone’s 166, fig. 11,12, col 8, line 25 through col 9, line 39) in contact with the head unit (see fig. 12); 
the adjustment member is movable in a direction toward and a direction away from the head unit (see Nardone’s fig. 12 and col 8, line 25 through col 9, line 39); 
the adjustment member, by contacting the head unit, regulates a movement of the head unit with the pressing force of the ball plunger (see Nardone’s fig. 12 and col 8, line 25 through col 9, line 39); and the adjustment member, by moving in the direction toward the head unit, moves the head unit in a direction opposing the pressing force of the ball plunger (see Nardone’s fig. 12 and col 8, line 25 through col 9, line 39).
Regarding claim 5, Nardone, as modified by Gao, further discloses the inkjet recording device according to claim 4, wherein: 
the head unit is rotatable with the positioning pin as a fulcrum (see Nardone’s fig. 11, 12 and col 8, line 25 through col 9, line 39), and the head unit is pressed with the ball plunger to rotate with the positioning pin as a fulcrum (see Nardone’s fig. 12 and col 8, line 25 through col 9, line 39); 
the adjustment member, by contacting the head unit, regulates the rotation of the head unit with the pressing force of the ball plunger (see Nardone’s fig. 12 and col 8, line 25 through col 9, line 39), and 
the adjustment member, by moving in the direction toward the head unit, rotates the head unit in a direction opposing the pressing force of the ball plunger (see Nardone’s fig. 12 and col 8, line 25 through col 9, line 39).
Regarding claim 2, Nardone as modified by Gao discloses all the limitations introduced in parent claim 1.
Nardone as modified by Gao does not appear to disclose the inkjet recording device according to claim 1, wherein the ball plunger further includes a second ball plunger that presses the head unit in the second direction.
However, such a limitation would be obvious from the teaching of Nardone, as modified by Gao, because it would simply be a duplication of a part for the same functionality of the original part,  namely, to secure the cartridge in the space.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nardone, as modified by Gao, for the purpose of better securing the cartridge in the mounting space, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Nardone, as modified by Gao, further discloses the inkjet recording device according to claim 2, further comprising a third ball plunger that presses the head unit, inserted in the mounting space, in the specific direction, wherein the head unit is secured in the mounting space by respective pressing forces of the first ball plunger, the second ball plunger, and the third ball plunger (see rejection of parent claim 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

July 6, 2022